Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered September 25, 2015 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, granted the petition for the temporary removal of the subject child.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent mother appeals from an order entered in a proceeding pursuant to Family Court Act article 10, which granted petitioner’s request for the temporary removal of the subject child from the custody of the mother. Petitioner commenced this proceeding against the mother on *1576September 11, 2015, the day the subject child was bom, seeking an adjudication of neglect and the child’s temporary removal. On or about June 8, 2016, however, the parties entered into a stipulation that returned the subject child to the mother’s custody, and provided that the underlying neglect petition would be dismissed if there were no problems during the following three months. “Based upon these subsequent events, this appeal by the mother from the temporary removal order is moot, and the exception to the mootness doctrine does not apply” (Matter of Skyler R. [Kristy R.], 85 AD3d 1238, 1239 [2011]; see Matter of Angel C. [Lynn H.], 103 AD3d 1246, 1247 [2013]; Matter of Nicholas B., 26 AD3d 764, 764 [2006]).
Present—Whalen, P.J., Centra, Carni, Curran and Troutman, JJ.